Citation Nr: 1623346	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness based on Gulf War service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to March 2006, December 2006 to April 2007, September 2007 to October 2008, and from March 2010 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction now resides in St. Paul Minnesota.

In December 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In January 2015, this matter was remanded to the RO for further development.  Also remanded were the issues of entitlement to service connection for headaches and a cervical spine condition.  While on remand, the RO granted both claims in an April 2015 rating decision.  Hence, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

As will be discussed below, the Board has expanded the Veteran's current claim to include entitlement to service connection as due to an undiagnosed illness based on Gulf War service.  The claim has been recharacterized as noted on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in January 2015 to obtain an addendum opinion that addressed contradictory medical findings.  In pertinent part, the February 2012 VA examiner opined that the Veteran had pulmonary functioning within normal limits and no respiratory disability.  These findings were partially predicated on the result of the Veteran's February 2012 pulmonary function test (PFT).  Thereafter, a VA physician's assistant J. B., PA, opined that these same PFT results were in actuality "abnormal."  See Correspondence dated February 6, 2012.  J. B. informed the Veteran that his results revealed he has a "moderate airway obstruction [which] either means [he has] asthma or a chronic obstructive lung disease."  A remand for a clarifying opinion was deemed necessary.

In March 2015 an addendum opinion was obtained.  The VA examiner again opined that the Veteran did not have a "chronic diagnosable disabling respiratory condition."  The examiner then opined that his noted "moderate airway obstruction" was not causally related to service.  

The Board finds this opinion inadequate for adjudication purposes.  The examiner failed to address the propriety of J. B.'s letter to the Veteran.  In particular, the examiner did not rationalize the determination that he had no diagnosable condition against the statement that his moderate airway obstruction was indicative of either asthma or chronic obstructive lung disease.  Without such a discussion the record remains uncertain as to whether the Veteran has a current disability.  

Further complicating the issue of the existence of a current disability, is that the examiner emphasized the importance of the Veteran not being prescribed or using an over-the-counter inhaler.  Notably, J. B. stated that based on the results of his PFT the Veteran should be using two inhalers daily, particularly if he experiences chronic shortness of breath.  J. B. made this determination as a result of the significant improvement noted on his PFT after the Veteran was given an inhaler.  In sum, these conflicting records at a minimum suggest that further development is required prior to the proper adjudication of this claim.  Therefore, in order to properly ascertain the nature and etiology of his reported condition a new VA examination is required. 


The Board has expanded the Veteran's claim to include service connection as due to an undiagnosed illness as a result of Gulf War service.  In that regard, service connection may be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(2)(i) (2015).  

In the instant case, as stated, the record remains unclear as to whether the Veteran has a diagnosable respiratory condition.  To that point, on Board hearing in 2015, the Veteran's representative specified that his symptomology began while stationed in Iraq after accidentally inhaling sea water into his lungs.  His representative then asserted that service connection might be warranted "presumptively" as a result of his chronic respiratory conditions beginning in Iraq.   These statements along with the Veteran's currently undiagnosed respiratory condition raise the possibility of entitlement to service connection under 38 C.F.R. § 3.317.  As such dependent on the outcome of his new VA examination, the Veteran should also be afforded a Gulf War examination to determine whether he currently suffers from a chronic respiratory condition manifested by shortness of breath, coughing and moderate airway obstruction, due to an undiagnosed illness.  See 38 C.F.R. § 3.317(a)(2)(i); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

While on remand all outstanding VA treatment medical records should be obtained and associated with the claims file.





Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment medical records dated after June 2012.

2. After the foregoing record development is complete, schedule the Veteran for a respiratory VA examination by an examiner other than the February 2010 examiner.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and civilian symptomatology, and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to identify/diagnose any chronic respiratory disability, to include asthma or chronic obstructive lung disease, that presently exists or has existed during the pendency of the appeal.  

Then, for any diagnosed respiratory disorder, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more), that it had its onset during service or is causally and etiologically related to service.

In making this determination the examiner should address the following:

a. The Veteran's competent report that he experienced breathing difficulties beginning in 2008 while serving in Iraq.  See Board Hearing Transcripts.

b. A June 2009 periodic health assessment (PHA) wherein the Veteran reported experiencing shortness of breath after moderate continuous exercise.

c. August 2010 service treatment record wherein the Veteran was diagnosed and treated for "presumptive pneumonia."

d. February 2012 VA examination wherein the Veteran was found to have pulmonary functioning within normal limits and no current respiratory disability. 

e. February 6, 2012 letter from physician's assistant, J.B., which indicated that his PFT results were abnormal and the Veteran had moderate airway obstruction.

i. The examiner should rationalize the finding that the Veteran's PFT was within normal limits by the VA examiner against PA J. B.'s notation that his results were abnormal. 

ii. The examiner must specifically address the propriety of PA J.B.'s statement that the finding of moderate airway obstruction meant the Veteran had either asthma or chronic obstructive lung disease.  Rationalize such a finding against the March 2015 examiner's opinion that the Veteran did not have a respiratory condition.

iii. The examiner must address the significance, if any, of the Veteran's having moderate airway obstruction. 

iv. The examiner should address the relevance of the Veteran's having "significant improvement" as a result of his use of albuterol" on PFT in 2012.  Does this notation support the proposition that the Veteran has asthma or chronic obstructive lung disease.

3. If and only if, the VA examiner opines that the Veteran has no currently diagnosable disability the AOJ should have the Veteran scheduled for a VA Persian Gulf War examination.  This examiner should determine the nature and likely etiology of the claimed respiratory condition manifested by shortness of breath, coughing and moderate airway obstruction.  To the extent possible, the examination should be conducted by an examiner other than the February 2010 VA examiner.  The examiner is requested to review all pertinent records and render an opinion as to the following:

a.) Whether it is at least as likely as not (50 percent probability or more) that the Veteran has chronic respiratory condition manifested by shortness of breath, coughing and moderate airway obstruction that is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b.) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was due to an event or incident of the Veteran incurred in service? 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion. 

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she should explain why this is the case.

4. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




